Citation Nr: 0730261	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-32 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma due to mustard gas exposure. 

2.  Entitlement to service connection for diabetes mellitus, 
type II. 

3.  Entitlement to service connection for cataracts as 
secondary to diabetes mellitus, type II. 

4.  Entitlement to service connection for circulatory 
problems as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955, with additional service in the U.S. Army 
Reserves from December 1955 to December 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran was not exposed to mustard gas in service. 

2.  The veteran's squamous cell carcinoma was first diagnosed 
many years after service and has not been linked by competent 
medical evidence to service. 

3.  The veteran's diabetes mellitus, type II, was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to service. 

4.  The veteran's cataracts and circulatory problems are most 
likely related to his nonservice-connected diabetes mellitus, 
type II. 

5.  Even if the veteran's cataracts are unrelated to his 
diabetes mellitus, cataracts were first diagnosed many years 
after service and have not been linked to service.

6.  The veteran's circulatory problems are not related to 
service or and service connected disorder.
CONCLUSIONS OF LAW

1.  Squamous cell carcinoma was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.316 (2007).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Cataracts were not incurred in or aggravated by service, 
and are not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2007).

4.  A disability involving circulatory problems was not 
incurred in or aggravated by service, and is not proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Squamous Cell Carcinoma

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Certain chronic diseases may be presumed to have 
been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection.  In particular, service 
connection is warranted if evidence shows full-body exposure 
to nitrogen or sulfur mustard during active military service, 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin.  

Service connection will not be established under this section 
if there is affirmative evidence that establishes a 
nonservice-related supervening condition or event was the 
cause of the claimed condition.  See 38 C.F.R. § 3.316.

In this case, the record shows that two pigmented lesions 
were discovered on the veteran's right nares in April 2002.  
A biopsy at that time identified the lesions as basal cell 
carcinoma.  The veteran claims that this condition was caused 
by mustard gas exposure while stationed at Fort Buchanan, 
Camp Santiago, and Camp Tortuguero while on active duty.  

In an April 1996 letter, the United States Army Chemical and 
Biological Defense Command (CBDCOM) specifically noted that 
"mustard gas testing was not conducted during either the 
time period or locations of concern to [the veteran]."  Such 
a letter provides strong, highly probative evidence against 
the veteran's claim.

The CBDCOM then explained that the veteran, as with many 
other soldiers of his era, may have been exposed to tear gas 
(chloracetophenone) as part of routine gas mask training.  

A second letter by the CBDCOM dated in March 1998, which 
confirms the above findings, notes:  "None of the areas 
listed in the veteran's correspondence were places where 
human experimentation was conducted.  This fact is supported 
by the records maintained in this office by the Department of 
Veterans Affairs['] sponsored study, 'Veterans at Risk.'"  

In sum, the Board finds that these letters by the CBDCOM 
provide compelling evidence against the veteran's claim that 
he was exposed to mustard gas during service. 

The only evidence provided to substantiate the veteran's 
claim of mustard gas exposure includes statements provided by 
R.A. and R.G., both of whom explained that they had served 
with the veteran and believed that he was indeed exposed to 
mustard gas during service.  The Board, however, places far 
greater probative value on the reports from the CBDCOM than 
on the relatively recent statements of the veteran's friends 
and former service members.  See Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (holding that VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  

In sum, the Board finds that the veteran was not exposed to 
mustard gas during service.  As such, service connection for 
squamous cell carcinoma is not warranted on a presumptive 
basis pursuant to the provisions of 38 C.F.R. § 3.316, for 
veterans who have been exposed to mustard gas.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, however, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Unfortunately, service connection for squamous cell carcinoma 
is not warranted on a direct basis either.  Assuming that the 
veteran was in fact exposed to tear gas (but not mustard gas) 
during service, there is no medical evidence of a nexus or 
relationship between the veteran's squamous cell carcinoma 
and service, to include exposure to tear gas therein.  The 
record shows that the veteran's squamous cell carcinoma was 
first identified in April 2002.  This 47-year period between 
service and the diagnosis of squamous cell carcinoma provides 
highly probative evidence against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

In addition, the medical records showing treatment for 
squamous cell carcinoma do not include a medical opinion 
concerning the etiology or date of onset of this condition.  
Thus, none of these records relates the veteran's squamous 
cell carcinoma to service, to include mustard gas exposure 
therein.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In short, both the service and post-service medical 
records provide highly probative evidence against the claim, 
indicating a disorder that began decades after service with 
no connection to service. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for squamous cell carcinoma.  The 
veteran's contentions that this condition is related to 
mustard gas exposure in service are outweighed by the 
evidence of record which shows that the veteran was never 
exposed to mustard gas during service, and that his carcinoma 
was first diagnosed many years after service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the appeal 
is denied.

II.  Diabetes Mellitus, Type II

The veteran claims that he developed diabetes mellitus, type 
II, with secondary cataracts and circulatory problems, as a 
result of service.  

The record does not show, nor has the veteran alleged, that 
he was ever stationed in the Republic of Vietnam during the 
Vietnam era.  This is significant because diabetes mellitus, 
type II, is included in the list of presumptive diseases 
related to herbicide exposure, but only for veterans who 
served in the Republic of Vietnam during the Vietnam era.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Therefore, service 
connection can only be established by establishing that the 
veteran's diabetes mellitus had its onset either in service 
or during the one-year presumptive period after service.  
However, no such evidence has been submitted.  

None of the veteran's service medical records makes any 
reference to diabetes or elevated albumin or sugar.  There is 
also no evidence of diabetes during the one-year presumptive 
period after service.  Indeed, the record shows that diabetes 
mellitus, type II, was first diagnosed in 1994, almost 40 
years after the veteran's separation from active duty.  
Therefore, service connection is not warranted either on a 
direct or a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 
(certain chronic diseases, including diabetes, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service); see also, Maxson, supra.

Also significant is the fact that the record does not include 
a medical opinion concerning the etiology or date of onset of 
the veteran's diabetes mellitus.  In other words, there is 
simply no medical evidence of a nexus or relationship between 
the veteran's diabetes mellitus, type II, and service.  See 
Maggitt, supra.  In sum, the service and post-service medical 
records provide highly probative evidence against the claim, 
again indicating a disorder that began years after service.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus, type II.  The 
veteran's contentions that his diabetes is related to service 
are outweighed by the medical evidence which shows that this 
condition was first diagnosed many years after service.  See 
Barr, supra.  Accordingly, the appeal is denied.

III.  Cataracts and Circulatory Problems

The veteran claims that he developed cataracts and 
circulatory problems as a result of his diabetes mellitus.  
See 38 C.F.R. § 3.310(a) (a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition).  However, since service 
connection for diabetes mellitus has been denied by virtue of 
this decision, service connection for any claimed disability 
secondary to diabetes mellitus is not warranted pursuant to 
section 3.310(a). 

Even assuming for discussion purposes that the veteran's 
cataracts and circulatory problems are unrelated to his 
nonservice-connected diabetes mellitus, service connection is 
not warranted for either claimed disability under a direct 
theory of service connection.  

The Board notes that the veteran's complaints involving 
circulatory problems have not been attributed to any other 
diagnosed disability.  Thus, the veteran's complaints of 
circulatory problem does not in and of itself constitute a 
disability for which service connection may be granted, as 
such complaints constitute mere clinical findings.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).  Thus, service connection for 
circulatory problems is not warranted under a direct theory 
of service connection. 

The Board also notes that cataracts were first identified in 
2002, approximately 47 years after service, with no medical 
opinion of nexus or relationship to service.  See Maxson and 
Maggitt, both supra.  In sum, both the service and post-
service medical records provide highly probative evidence 
against the veteran's claims of entitlement to service 
connection for cataracts and circulatory problems under a 
direct theory of service connection. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for cataracts and circulatory problems.  
Unfortunately, the veteran's own lay statements are 
insufficient to prove his claims, see Barr, supra, the Board 
finds that service and post-service medical records outweigh 
the veteran's contentions, and the appeal is denied. 


VI.  The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in October 2002, December 2003, 
December 2004, and April 2006: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The medical evidence shows that the veteran was first treated 
for squamous cell carcinoma, diabetes mellitus, and cataracts 
many years after service, with no competent medical evidence 
relating any of these conditions to service.  The evidence 
also shows that the veteran was never exposed to mustard gas 
during service.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  However, the Board finds that the 
evidence, which reveals that the veteran did not have these 
disabilities during service and does not reflect competent 
evidence showing a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant the claims, 
and in fact provide evidence against the claims, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this case hinges on what occurred, or more precisely what did 
not occur, during service.  In the absence of evidence of an 
in-service disease or injury, referral of this case to obtain 
an examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 
  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Service connection for squamous cell carcinoma is denied. 

Service connection for diabetes mellitus, type II, is denied. 

Service connection for cataracts is denied.

Service connection for circulatory problems is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


